DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites “the fluid inlet and outlets”. This is inconsistent antecedent basis with “at least one fluid inlet” and “at least one fluid outlet” in claim 1. This is understood as a minor typographical error that should instead be –the at least one fluid inlet and the at least one fluid outlet—and the claim will be interpreted as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura (US 4099704, cited by applicant) in view of Cook et al (US 9518675).

Regarding claim 1, Okumura (FIGs 1-2) discloses “A valve assembly comprising: 
a shaft (4, 4a, 6), the shaft comprising; 
a sight through-hole (12); and 
…
the valve assembly further comprising a shaft position mechanism (6, 8-11), the shaft position mechanism comprising; 
a driving means (5a) configured to provide movement to the shaft (see FIG 1); and 
at least one emitter (8) and at least one corresponding sensor (10); and 
the valve assembly further comprising at least one flow path (2 to 1 to 3) from at least one fluid inlet (2) to at least one fluid outlet (3); 
wherein the shaft is configured to move across the at least one flow path (to the left from FIG 1) so as to allow flow therethrough in a first position (position in FIG 1), and to block the at least one flow path in a second position (position to the left in FIG 1); 
wherein the at least one emitter (8) and the at least one corresponding sensor (10) are positioned such that, when the shaft is in the first position, the sensor can sense the emitter through the sight through-hole of the shaft (see line of sight 12 between 8 and 10 in FIG 1), and when the shaft is in the second position, the sensor is blocked from the emitter by the shaft (when 4a moves to the left, it blocks line of sight between 8 and 10).”
Okumura is silent regarding "the shaft comprising…a flow through-hole". Instead Okumura shows a solid shaft portion 4 opening/closing 1b.
However, Cook (FIG 1) teaches a reciprocating valve with a position sensor (functionally analogous to Okumura) having an alternative flow regulating structure, the structure comprising a reciprocating "shaft" 180 that opens/closes flow in the valve, the shaft having a "flow through-hole" (see where 180 is pointing) such that in the open position, flow travels from the inlet (left side of 40), through the flow through-hole, and to the outlet (right side of 40).
Therefore it would have been obvious, before the effective filing date, to modify the flow-regulating portion of the valve assembly of Okumura to instead be a straight-line aperture-type open/closing portion in the shaft as taught by Cook, such that as combined the shaft comprises "a flow through-hole", as providing an alternative structure to achieve the same expected result (open/closing reciprocating "shaft") would be within routine skill in the art. One benefit would be to use a valve configuration where the flow travels in a straight line through the valve for a more standard flow direction. 

Regarding claim 3, Cook further teaches “wherein the fluid inlets (left side of 40) and outlets (right side of 40) are located within a bracket (40 understood to read on “bracket” as it is somewhat cross-shaped), and wherein the valve assembly is provided with a cylindrical cover (20, 60) with a threaded connection (50) to connect to the bracket.”
	It would have been obvious to further modify the housing structure of Okumura such that it comprises “the fluid inlets and outlets are located within a bracket, and wherein the valve assembly is provided with a cylindrical cover with a threaded connection to connect to the bracket”, as taught by Cook, to provide an external housing comprising separable components for ease of disassembly.
 
Regarding claim 5, Okumura (FIGs 1-2) discloses “wherein the at least one emitter are diodes (Column 2 lines 65-67).”  
Regarding claim 6, Okumura (FIGs 1-2) discloses “further comprising power and signal wires (circuit lines connected to 10) for connection to an external system (15-24).”  

Regarding claim 7, Okumura (FIGs 1-2) discloses “further comprising a direct current motor (5, Column 2 lines 49-50) to operate the driving means (5a).”  

Regarding claim 8, Okumura (FIGs 1-2) discloses “wherein the shaft (4, 4a, 6) further comprises grooves (13a and 13b read on “grooves) configured to interact with the driving means to provide movement of the shaft (see FIG 1).”  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura/Cook in view of Lam et al (US 20080164437).

Okumura/Cook are silent regarding “further comprising o-rings to seal the valve assembly.”  
	However, Lam (FIG 1) teaches a reciprocating aperture-type valve (analogous to Okumura/Cook) having seats 24-25 with respective O-rings 46 to provide a seal for the valve assembly.
	Therefore it would have been obvious, before the effective filing date, to modify the valve assembly of Okumura/Cook with “o-rings to seal the valve assembly”, as taught by Lam, to provide a resilient sealing feature, increasing contact pressure for a stronger seal as is known in the art.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura/Cook in view of Larsen (US 20210131586).

Regarding claims 9-10, Okumura (FIG 2) further discloses “[claim 10] a control module (16-21); and a power source (15, 27), wherein the power source is configured to power the valve assembly (via 20-21, 5)… the power source being configured to power the at least one emitter and the at least one sensor (see connections in FIG 2)…”
	Okumura/Cook are silent regarding “[claim 9] a supercapacitor, the supercapacitor being configured to power the at least one emitter and the at least one sensor” and “[claim 10] [the power source is configured to power the valve assembly] and charge the supercapacitor, the supercapacitor being configured to power the at least one emitter and the at least one sensor in case of failure of the power source”. 
	However, Larsen (FIG 12) teaches an electrical valve control system having a central power source system 618, 624 and “controller” 620 configured to operate based on sensors/signals (to this extent analogous to Okumura), the power source system comprising a super-capacitor 624 (paragraph 39) that is charged using “power source” 618, wherein during low or unstable power conditions (scenario analogous to “in the event of a power failure of the power source”), the supercapacitor 624 can power the components in the system, including a sensor 628.
	Therefore it would have been obvious, before the effective filing date, to modify the power source circuit of Okumura/Cook to be a central power supply with a backup power system as taught by Larsen, such that, as combined, the combination teaches “[claim 9] a supercapacitor, the supercapacitor being configured to power the at least one emitter and the at least one sensor” and “[claim 10] [the power source is configured to power the valve assembly] and charge the supercapacitor, the supercapacitor being configured to power the at least one emitter (taught in combination, as the power system is now centralized as taught by Larsen) and the at least one sensor in case of failure of the power source”, to provide a power supply that is unified (as opposed to independent power supplies for the .

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Okumura/Cook, the closest prior art combination of record, are silent regarding at least “wherein the at least one fluid outlet comprises a first and a second fluid outlet; the shaft is further configured to move to a third position so as to allow flow from the at least one inlet to the first outlet, and block flow from the at least one inlet to the second outlet; and the first and second emitter and the corresponding first and second sensors are positioned such that: when the shaft is in the first position, the first sensor can sense the first emitter through the sight through-hole of the shaft, and the second sensor is blocked from the second emitter by the shaft; when the shaft is in the second position, the first and second sensors are blocked from the first and second emitter by the shaft; and when the shaft is in the third position, the second sensor can sense the second emitter through the sight through-hole of the shaft, and the first sensor is blocked from the first emitter by the shaft” in the context of the claim.  
	While valves having a single inlet and multiple outlets per se are known in the art, such a valve would be an incompatible addition to Okumura/Cook, requiring excessive hindsight reasoning to justify the combination. Therefore, the claim is non-obvious. 

Regarding claim 11, Okumura/Cook/Larsen, the closest prior art combination of record, are silent regarding at least “wherein, in the event of a power failure of the power source, the shaft is configured to move to the second position, thereby closing the valve”.
	While the step of automatically closing a valve is known in the art, it would require excessive hindsight reasoning to incorporate that function (and parts associated therewith) to the art combination of record, possibly rendering certain features inoperable. Therefore, the claim is non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Klanderud et al (US 20210116322), Hiraoka (US 20200124187), and Schmidt et al (US 20040216888).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753